Citation Nr: 0828659	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-07 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  The case has been advanced on the 
docket.  

The veteran testified at a July 2006 Travel Board hearing 
before the undersigned Veterans Law Judge; the hearing 
transcript has been associated with the claims file.

This appeal was previously before the Board in September 2006 
when the Board denied the veteran's claims for TDIU and a 
disability rating in excess of 70 percent for a left forearm 
amputation.  By order dated in October 2007, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the Board's decision as to the TDIU issue (the appeal of the 
increased rating claim was dismissed), and remanded the 
appeal to the Board in accordance with a Joint Motion for 
Remand, filed by both parties in the case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his July 2006 Travel Board hearing, the veteran testified 
that he worked as a welder for 42 years until 1987 when he 
retired.  He said that the reason for his retirement was 
because the work he was doing changed so that it became more 
difficult to timely perform his duties given his service-
connected right forearm amputation.  Specifically, he stated 
that the work changed from welding smaller pieces to larger 
pieces, requiring him to stop welding to feed the rod held in 
his prosthesis.  He has not indicated that his employer 
forced or asked him to retire because of his disability, or 
that he was otherwise disciplined for untimely completion of 
his duties.  The record reflects that in October 2002, the RO 
sent the veteran's former employer a letter requesting 
information regarding his claim.  No response was received, 
and it does not appear that the RO made a follow-up request 
in accordance with VA's duty to notify and assist.  38 C.F.R. 
§ 3.159(c)(1).  This should be done, as required by the Joint 
Motion for Remand.  

Accordingly, the case is REMANDED for the following action:

1.  With any additional assistance 
necessary from the veteran, the RO should 
make another attempt to contact the 
veteran's previous employer to obtain 
information regarding his TDIU claim and 
why he left this employment.  All attempts 
to obtain such evidence should be fully 
documented in the claims file, including 
any negative response.  If it is 
determined that further efforts to obtain 
this information would be futile, 
indication of such should be included in 
the claims folder.  

2.  Following completion of the above, the 
RO should readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



